TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00001-CV



                                 In re Ronnie Jean Davis, Sr.


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              Relator Ronnie Jean Davis, Sr. has filed a petition for writ of mandamus seeking

to compel the trial court to order forensic DNA testing. See Tex R. App. P. 52. Having reviewed

the petition, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: January 8, 2016